Spoitoed, J.
The defendant in the above cause, determined by this court in May last, asks for a supersedeas to stay a writ of possession which issued from the District Court upon the judgment of this court remanded for execu*497tion. He bases his application upon the Art. 629 C. P. and upon the authority of the cases of Cox’s Executors v. Thomas, 11 L., 867, and Lovelace v. Taylor, 6 Rob., 92.
His affidavit avers that the plaintiff in whose favor the writ of possession issued, still keeps in his possession, in the State of Mississippi, seven of the slaves which this court, by its decree aforesaid, intended he should deliver to the defendant, before any execution should issue, to wit: the slaves Joe, Isaac and Ann and her four children.
The language of our decree upon this branch of the ease is as follows : “ And it is further ordered, that no writ of possession issue until the plaintiff deposit with the Clerk of the lower court his written release, under seal, in favor of the defendant, of all interest and claim to the girl Ann and her children, bequeathed to said Saloam Allen by Waterman Orane, also all interest and claim in and to the slaves Joe, Isaac, Anarcha and Little Sarah, and any increase since they have been in the possession of the plaintiff, with a special warranty against his own acts, as affecting the title to said slaves since November, 1847.1'
The affidavit does not deny that the plaintiff has-executed the release in conformity to this decree.
We are without power to relieve the defendant. Our judgment, heretofore rendered, is final upon this subject, and cannot be amended or enlarged, even by ourselves. That judgment is silent upon the subject of the delivery of the slaves in question.
To entitle himself to the extraordinary remedy asked for, the defendant should have shown affirmatively that the writ of possession issued in contravention of the terms of our decree. He has not done so.
Petition praying for a supersedeas dismissed, at appellant’s cost.